Name: Regulation (EEC) No 405/69 of the Commission of 3 March 1969 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 70 Official Journal of the European Communities No L 53/10 Official Journal of the European Communities 4.3.69 REGULATION (EEC) No 405/69 OF THE COMMISSION of 3 March 1969 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals Whereas, for the purpose of determining c.i.f. prices, it is necessary to fix the coefficients of equivalence for those qualities in the light both of the Community standard quality and of the differences in price and characteristics between those qualities and the qualities listed in the Annex to Regulation No 158/67/EEC; Whereas, the Management Committee for Cereals has not issued an Opinion within the time-limit set by its Chairman : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Council Regulation (EEC) No 289/692 of 17 February 1969, and in particular Article 13 (4) thereof; Whereas Commission Regulation No 158/67/EEC3 of 23 June 1967, as last amended by Regulation (EEC) No 213/684 of 22 February 1968, determined the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed ; Whereas certain qualities of common wheat from Australia, Romania and the USSR not shown in the Annex to Regulation No 158/67/EEC are sometimes offered on the world market; HAS ADOPTED THIS REGULATION : Article 1 ' The following shall be substituted for the 'Common Wheat' section of the Annex to Regulation No 158/67/EEC : 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 41 , 18.2.1969, p . 1 . 3 OJ No 128 , 27.6.1967, p. 2536/67 . 4 OJ No L 47, 23.2.1968 , p . 18 . 71Official Journal of the European Communities Coefficients of equivalence in u.a . 1000 kg Country of origin Description of cereal quality Amount to be deducted from the price for :he cereal quality Amount to be added to the price for the cereal quality COMMON WHEAT USA Red Winter Garlicky II + III Red Winter I + II Western White II Soft White II Hard Winter/Dark Hard Winter I + II (guaranteed protein content up to 12-4% or without guaranteed protein content) Hard Winter/Dark Hard Winter I + II (guaranteed protein content from 12-5% to 12-9% ) Hard Winter/Dark Hard Winter I + II (guaranteed protein content from 13% to 13-4% ) Northern Spring I + II Red Spring I + II Dark Northern Spring III Hard Winter/Dark Hard Winter I + II (guaranteed protein content from 13-5% to 13-9% ) Hard Winter/Dark Hard Winter I + II (guaranteed protein content not less than 14% ) Dark Northern Spring I + II 2-50 3-75 375 375 9 00 9-75 10-50 10-50 10-50 10-50 11-25 12-00 12-00 Canada Manitoba I Manitoba II Manitoba III Manitoba IV Canada V 12-50 12-00 10-50 9 00 600 Argentina Southern Wheat (Bahia Blanca, Nenochea) Up River (Rosa Fee) Down River (Buenos Aires) 9-00 9-00 9-00 Australia Faq Western Semi Hard II South Hard Prime Hard (guaranteed protein content of 13% ) 5-75 6-75 9 -00 9-00 10-50 Great Britain English Milling 0 0 Sweden 0 0 Bulgaria 2-25 Romania 3-75 USSR Type 441 Type 431 Type 121 (SKS 14) (guaranteed protein content of 14% ) 900 10-50 12-50 72 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1969 . For the Commission The President Jean REY